Citation Nr: 1821373	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for a right foot status post bunionectomy with residual scar and degenerative joint disease, and right foot status post hammer toe repair with scar, pes planus, and mild hammer toe 2nd digit (right foot disability).  

2.  Entitlement to service connection for degenerative joint disease (DJD), right knee (right knee disability), to include as secondary to service-connected right foot disability.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1976 to April 30, 1997.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in July 2012 and July 2013 by the Department of Veteran Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

The Veteran presented testimony at a hearing before the undersigned in February 2018.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to an initial disability evaluation in excess of 10 percent for a right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability was not manifested until more than one year after separation, is not shown to be casually or etiological related to an in-service event, injury or disease, nor was it proximately due to, the result of, or aggravated by his service-connected right foot disability.   



CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative joint disease (DJD), right knee (right knee disability), to include as secondary to service-connected right foot disability, are not met. 38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

The Veteran contends that his current right knee disability was caused or aggravated by his service-connected right foot disability.  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include degenerative joint disease (DJD), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within a presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a).

As to the first element of secondary service connection, current disability, the record indicates that the Veteran has a diagnosis of DJD.  See July 2013 VA examination.  Therefore, this element is met.  

Turning to the second element of secondary service connection, the Board notes that the Veteran is service-connected for a right foot disability.  Therefore, this element is also met.  

The question for the Board is whether the Veteran's right knee disability was caused or aggravated by his service-connected right foot disability.  

The review of the Veteran's service treatment records documents no evidence of chronic complaints, treatment or diagnosis related to a right knee disability while on active duty.  

The Veteran's private and VA medical records document ongoing treatment for a right knee pain since 2003.  The Veteran has reported chronic pain of the right knee as well as undergoing a partial medial meniscectomy and medial patellar chondroplasty.  The Veteran requires the assistance of a right knee brace to alleviate the limitations of his right knee disability.  

The Veteran was provided with a VA knee examination in July 2013.  The examiner provided a diagnosis of right knee DJD.  The Veteran reported that pain his right knee began about a year and half ago.  The examiner noted that the Veteran's right knee disability did impact his ability to work due to having to work at a slower pace and minimizing climbing of stairs.  The examiner opined that the Veteran's right knee was not proximately due or the result of the Veteran's service-connected right foot.  The examiner cited a medical study that provided that, "gait studies on patients who had a paralytic and short-leg limp from old poliomyelitis confirmed that force transmitted in the affect leg was reduced."  Thus, the forces transmitted across the Veteran's right knee as a result of the Veteran's service-connected right knee disability would be less than those that would have been expected if the foot was injured and no surgical procedure had been performed.  Thus, the Veteran's right foot disability is not considered, "contributory," to the Veteran's right knee disability.  

In this case, as to the issue of whether the Veteran's right knee disability was caused or aggravated by his service-connected right foot disability, the Board finds that the July 2013 VA medical opinion is the most probative evidence of record as it is definitive, based upon a complete review of the Veteran's entire claims file, with consideration of the Veteran's reported history, prior physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the July 2013 examiner provided a complete and thorough rationale in support of his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In addition, to the extent that the Veteran has offered his own opinion linking his current right knee disability to his service-connected right foot disability, he is competent to report the symptoms that he has experienced and history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, as a lay person, the Veteran has not been shown to be capable of making medical conclusions, especially as to a complex medical opinion regarding the etiology of sleep apnea.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the medical opinion of the July 2013 VA examiner, a medical professional, to be the most probative evidence of record as to the current nature and etiology of his right knee disability.  

The objective medical evidence ultimately outweighs the Veteran's lay contentions that his disability is related to service.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Concerning the theory of direct service connection, the Board notes that the Veteran has not made any statements that his right knee disability was incurred or aggravated by his military service.  

Regarding the presumption in favor of chronic diseases and the continuity of symptomatology, the Board notes that the Veteran has been diagnosed with degenerative joint disease of the right knee.  For VA purposes, diagnosis of degenerative joint disease is a chronic disease, thus warranting consideration under 38 C.F.R. § 3.309(a).  However, in order for the presumption under 38 C.F.R.          § 3.309 to apply the disability must manifest to a compensable degree within one year of discharge from service.  However, in this case the Veteran did not report any complaints of right knee pain until 2003, 6 years after service, which is more than one year of discharge from service.  See 38 C.F.R. § 3.309.  Furthermore, neither does the Veteran show a continuity of symptomatology with regards to his right knee disability due to the length of time between discharge and complaints of knee problems.  Id.; Walker, 708 F.3d at 1377.  Since the Veteran's degenerative joint disease did not manifest to a compensable degree within one year of discharge from service and there is no evidence of a chronic disability in service, the presumption in favor of chronic diseases is not warranted in this case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).  

Accordingly, the criteria to award entitlement to service connection for a right knee disability to include as secondary to service-connected right foot disability has not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for a right knee disability, to include as secondary to service-connected right foot disability, that doctrine is not applicable.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for degenerative joint disease (DJD), right knee (right knee disability), to include as secondary to service-connected right foot disability is denied.  


REMAND

The Veteran is seeking a disability rating in excess of 10 percent for his right foot disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the claim.  

The Veteran contends that his service-connected right foot disability is more disabling than the assigned 10 percent disability evaluation.  Specifically, the Veteran presented testimony that his right foot disability symptoms were more severe than presented in his March 2011 VA examination.  At his February 2018 Board hearing, the Veteran reported a great deal of pain in his right foot with use, limited range of motion, and stiffness, which cause a degree of functional impairment for the Veteran.  

Under the circumstances, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected right foot disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination);  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

The Veteran and his representative also alluded to potential outstanding medical records that would support the Veteran's contentions that his right foot disability is more disabling than the 10 percent rating.  However, review of the record indicates that those records have not been associated with the record.  Thus, additional development is needed to retrieve those outstanding medical records related to the Veteran's treatment for his right foot disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for his service-connected right foot disability that is not currently of record, specifically, the private treatment records identified by the Veteran during his February 2018 Board hearing.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected right foot disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the disability.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2017), the examiner should record the results of range-of-motion testing on both active and passive motion and in weight-bearing and nonweight-bearing for the right foot disability.

The examiner should also determine whether the Veteran's left foot is undamaged.  If the left foot is undamaged, the examiner should also record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left foot.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In recording the range of motion for the Veteran's disability, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected right foot disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the right foot.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner must provide a complete rationale for any opinion expressed.  If the any requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of specific evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


